Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 11-26 are allowed. 
Independent claim 11 is allowed because the prior art does not teach or suggest an apparatus for monitoring seepage along a dam or a dyke, the apparatus comprising: an optical fiber distributed acoustic sensing system, the optical fiber distributed acoustic sensing system comprising an optical sensing fiber deployed in use along the dam or dyke and arranged to receive an input optical signal and propagate the received optical signal along its length; and an acoustic source located in use within a body of fluid contained by the dam or dyke, or within the dam or dyke itself, wherein the optical fiber distributed acoustic sensing system is arranged in use to process light backscattered and/or reflected from along the optical sensing fiber as the optical signal travels therealong, the light being backscattered and/or reflected; the backscattered and/or reflected light being processed to determine a relative optical phase modulation along at least one section of the optical sensing fiber to thereby measure a strength of an acoustic signal generated by the acoustic source, and to determine areas of seepage in the dam or dyke based thereon; wherein the optical fiber distributed acoustic sensing system is arranged in use to detect a louder acoustic signal in areas of seepage, wherein areas of seepage provide low acoustic impedance paths for acoustic wave transmission; in combination with the other recited limitations in the claim. 
Claims 12-26 are allowable as dependent upon claim 11.

Claims 27-29 are allowed. 
Independent claim 27 is allowed because the prior art does not teach or suggest a method of monitoring seepage along a dam or dyke using an optical fiber distributed acoustic sensing system, the method comprising: measuring, using the optical fiber distributed acoustic sensing system, an acoustic signal generated by an acoustic source located within the body of fluid contained by the dam or dyke, or within the dam or dyke itself, wherein the optical fiber distributed acoustic sensing system: transmits an optical signal into an optical sensing fiber deployed along the dam or dyke, the optical signal being backscattered and/or reflected in dependence on acoustic signals incident along the length of the optical sensing fiber; and processes the backscattered and/or reflected light to determine a relative optical phase modulation along at least one section of the optical sensing fiber to thereby measure  a strength of the acoustic signal generated by the acoustic source; in combination with the other recited limitations in the claim. 
Claims 28 and 29 are allowable as dependent upon claim 27.
Claim 30 is allowed. 
Independent claim 30 is allowed because the prior art does not teach or suggest a dam or dyke comprising: an optical fiber distributed acoustic sensing system, the optical fiber distributed acoustic sensing system comprising an optical sensing fiber deployed in use along the dam or dyke and  arranged to receive an input optical signal and propagate the received optical signal along its length; and an acoustic source located within a body of fluid contained by the dam or dyke, or within the dam or dyke itself; wherein areas of seepage provide low acoustic impedance 
Prior art reference Johansson, Sam et al. (Distributed sensing of seepage and movements using optical fibers -Results from some embankment dams in Sweden, International Water Power and Dam Construction, 2005; “Johansson”)  is the closest prior art of record in this application. However, Johansson fails to disclose the distributed acoustic limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883